Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance

1.	Claims 1-18 are allowed.

2.	The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the recited adhesive further including a copolymer (B) of ethylene and a vinyl ester and/or an acrylic acid ester having a vinyl ester and/or acrylic acid ester content higher by at least 5mol% than (A), and a modified product having (A) grafted by (B).  At best, Lewtas et al (U.S. 2004/0186215) discloses an adhesive composition (paragraph 10) comprising copolymers such as ethylene with one or more polar monomers such as vinyl esters or alcohols (B), where the polar polymers also include any thermoplastic copolymer (A) comprising a functional group capable of interacting with the unsaturated acid or anhydride group present with the resin material, which includes ethylene vinyl esters, where the grafted resin material may be formulated with a polar polymer, such as EVA (ethylene vinyl acetate)(paragraph 103).  However, Lewtas does not disclose copolymer (B) having a content higher by at least 5 mol% than (A).
The prior art does not teach motivation or suggestion for modification to make the invention as instantly claimed.
Any comments considered by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781